Exhibit 10.1 QUOTIENT TECHNOLOGY INC. 2 (Amended and Restated, Approved April 25, 2017) Table of Contents Page 1. Establishment, Purpose and Term of Plan 1 Establishment 1 Purpose 1 Term of Plan 1 2. Definitions and Construction 1 Definitions 1 Construction 6 3. Administration 6 Administration by the Committee 6 Authority of Officers 6 Power to Adopt Sub-Plans or Varying Terms with Respect to Non-U.S. Employees 6 Power to Establish Separate Offerings with Varying Terms 6 Policies and Procedures Established by the Company 7 Indemnification 7 4. Shares Subject to Plan 8 Maximum Number of Shares Issuable 8 Annual Increase in Maximum Number of Shares Issuable 8 Adjustments for Changes in Capital Structure 8 5. Eligibility 9 Employees Eligible to Participate 9 Exclusion of Certain Stockholders 9 Determination by Company 9 6. Offerings 10 7. Participation in the Plan 10 Initial Participation 10 Continued Participation 10 8. Right to Purchase Shares 11 Grant of Purchase Right 11 Calendar Year Purchase Limitation 11 i Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17) Table of Contents (continued) Page 9. Purchase Price 11 Accumulation of Purchase Price through Payroll Deduction 12 Amount of Payroll Deductions 12 Commencement of Payroll Deductions 12 Election to Decrease or Stop Payroll Deductions 12 Administrative Suspension of Payroll Deductions 12 Participant Accounts 13 No Interest Paid 13 Purchase of Shares 13 Exercise of Purchase Right 13 Pro Rata Allocation of Shares 14 Delivery of Title to Shares 14 Return of Plan Account Balance 14 Tax Withholding 14 Expiration of Purchase Right 15 Provision of Reports and Stockholder Information to Participants 15 Withdrawal from Plan 15 Voluntary Withdrawal from the Plan 15 Return of Plan Account Balance 15 Termination of Employment or Eligibility 16 Effect of Change in Control on Purchase Rights 16 Nontransferability of Purchase Rights 16 Compliance withApplicable Law 16 Rights as a Stockholder and Employee 17 Notification of Disposition of Shares 17 Legends 17 Designation of Beneficiary 18 Designation Procedure 18 Absence of Beneficiary Designation 18 Notices 18 ii Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17) Table of Contents (continued) Page Amendment or Termination of the Plan 18 No Representations with Respect to Tax Qualification 19 Choice of Law 19 iii Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17) QUOTIENT TECHNOLOGY INC. 2 1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN. 1.1Establishment.The Quotient Technology Inc. 2013 Employee Stock Purchase Plan (formerly known as the Coupons.com Incorporated 2013 Employee Stock Purchase Plan) was established effective as of the effective date of the initial registration by the Company of its Stock under Section12 of the Securities Exchange Act of 1934, as amended (the “Effective Date”). 1.2Purpose.The purpose of the Plan is to advance the interests of the Company and its stockholders by providing an incentive to attract, retain and reward Eligible Employees of the Participating Company Group and by motivating such persons to contribute to the growth and profitability of the Participating Company Group.The Plan provides Eligible Employees with an opportunity to acquire a proprietary interest in the Company through the purchase of Stock.The Plan is comprised of the Section423 Plan and the Non-423 Plan.The Company intends that the Section423 Plan qualify as an “employee stock purchase plan” under Section423 of the Code (including any amendments or replacements of such section), and the Section423 Plan shall be so construed.The Non-423 Plan, which is not intended to qualify as an “employee stock purchase plan” under Section423 of the Code, is intended to provide Eligible Employees employed by Participating Companies outside the United States with an opportunity to purchase shares of Stock. 1.3Term of Plan.The Plan shall continue in effect until its termination by the Committee. 2.DEFINITIONS AND CONSTRUCTION. 2.1Definitions.Any term not expressly defined in the Plan but defined for purposes of Section423 of the Code shall have the same definition herein.Whenever used herein, the following terms shall have their respective meanings set forth below: (a)“Board” means the Board of Directors of the Company. (b)“Change in Control” means the occurrence of any one or a combination of the following: (i)any “person” (as such term is used in Sections13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as such term is defined in Rule13d‑3 promulgated under the Exchange Act), directly or indirectly, of securities of the Company representing more than fifty percent (50%) of the total Fair Market Value or total combined voting power of the Company’s then-outstanding securities entitled to vote generally in the election of Directors; provided, however, that a Change in Control shall not be deemed to have occurred if such degree of beneficial ownership results from any of the following: (A)an acquisition by any person who on the Effective Date is the beneficial owner of more than fifty percent (50%) of such voting power, (B)any acquisition directly from the Company, including, 1 Amended & Restated 2013 Employee Stock Purchase Plan (Approved 04-25-17) without limitation, pursuant to or in connection with a public offering of securities, (C)any acquisition by the Company, (D)any acquisition by a trustee or other fiduciary under an employee benefit plan of a Participating Company or (E)any acquisition by an entity owned directly or indirectly by the stockholders of the Company in substantially the same proportions as their ownership of the voting securities of the Company; or (ii)an Ownership Change Event or series of related Ownership Change Events (collectively, a “Transaction”) in which the stockholders of the Company immediately before the Transaction do not retain immediately after the Transaction direct or indirect beneficial ownership of more than fifty percent (50%) of the total combined voting power of the outstanding securities entitled to vote generally in the election of Directors or, in the case of an Ownership Change Event described in Section2.1(r)(iii), the entity to which the assets of the Company were transferred (the “Transferee”), as the case may be; or (iii)a date specified by the Committee following approval by the stockholders of a plan of complete liquidation or dissolution of the Company; provided, however, that a Change in Control shall be deemed not to include a transaction described in subsections (i) or (ii) of this Section2.1(b) in which a majority of the members of the board of directors of the continuing, surviving or successor entity, or parent thereof, immediately after such transaction is comprised of Incumbent Directors.
